DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020, 03/04/2020, 09/29/2020, 09/01/2021 and 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of operating a motor.
II. Claims 11-15, drawn to a method of operating an electrical combination.
During a telephone conversation with Edward J. Evans (Reg. No. 61,576) on 12/03/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al. (US 2016/0231382 A1).
Regarding claims 1 and 10, Hirose discloses a method of operating a motor (Fig. 1: 300), a field-effect transistor (FET) (e.g. Fig. 1: 102a, 102b) being operable to supply current to the motor (e.g. Fig. 1: switches 102a, 102b connected in between battery module 101 and motor 300; thus, these switches are needed for supplying current to the motor), and a relay (e.g. Fig. 1: 104) being operable to supply current to the FET, the method comprising: in response to a signal to operate the motor (e.g. [0003]: current started to supply to the motor when the battery is disconnected from the charger; [0080]: diagnosis started after the charging is completed), determining whether the FET is operational; and in response to the FET being operational, operating the relay to supply current through the FET to the motor (e.g. [0082-0084]: since diagnosis is performed before discharging current from battery to motor, if no abnormality is found, it inherently discloses resume of the normal operation).  
Regarding claim 2, Hirose discloses a second FET is operable to supply current to the motor, and wherein the method further comprises, before operating the relay, in 
Regarding claim 3, Hirose discloses, in response to the FET not being operational, disabling operation of the motor (e.g. [0004]: interrupt over-discharging).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2016/0231382 A1) in view of Bouhenguel et al. (US 5,742,513).
Regarding claim 1, Hirose fails to disclose, but Bouhenguel teaches disabling includes temporarily disabling operation of the motor (col lines 28-47).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Hirose with the teachings of Bouhenguel to re-test the relay so as to ensure the accuracy of the abnormality detection.

Regarding claim 6, Hirose and Bouhenguel in combination discloses, in response to the FET being operational after temporarily disabling the motor, operating the relay to supply current through the FET to the motor (Bouhenguel in col 3 lines 28-47 teaches the system is resume to normal operation if the re-test result is normal).  
Regarding claim 7, Hirose and Bouhenguel in combination discloses, in response to the FET not being operational after temporarily disabling the motor, permanently disabling the motor (col 3 lines 28-47).  
Regarding claim 8, Hirose discloses determining includes turning on the FET (e.g. Fig. 6: S614).  
Regarding claim 9, Hirose discloses determining includes supplying a test signal to the FET, and monitoring an output of the FET (e.g. Fig. 6: S614: the test signal is a signal to instruct the switch to be in ON/OFF state).  
Conclusion
Schantz (‘725) and Sugimoto (‘419) are further cited as relevant prior art references. Schantz discloses an invention relates to testing switches of a motor circuit by switching the switches between on/off states and Sugimoto discloses an invention relates to checking operating condition of transistors within a battery pack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846